Name: COMMISSION REGULATION (EC) No 2041/95 of 23 August 1995 fixing the single reduction coefficient for the determination of the quantity of third country or non-traditional ACP bananas to be allocated to each Category C operator registered in Austria, Finland and Sweden for import into those Member States for the fourth quarter of 1995
 Type: Regulation
 Subject Matter: trade;  tariff policy;  European construction;  plant product;  international trade
 Date Published: nan

 No L 199/56 I ENJ Official Journal of the European Communities 24. 8 . 95 COMMISSION REGULATION (EC) No 2041/95 of 23 August 1995 fixing the single reduction coefficient for the determination of the quantity of third country or non-traditional ACP bananas to be allocated to each Category C operator registered in Austria, Finland and Sweden for import into those Member States for the fourth quarter of 1995 Whereas the quantities covered by applications for the fourth quarter of 1995 amount to 120 500 tonnes and exceed the 2 500 tonnes of the additional tariff quota allo ­ cated according to Article 2 (b) of Regulation (EC) No 1924/95 ; whereas a single reduction coefficient should be applied to the quantities requested by each operator ; Whereas, in order to meet the deadlines, this measure should enter into force on the day of its publication , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Austria, Finland and Sweden , Having regard to Commission Regulation (EC) No 1924/95 of 3 August 1995 laying down transitional measures for the application of the tariff quota arrange ­ ments for imports of bananas as a result of the accession of Austria, Finland and Sweden ('), and in particular Article 4 (2) thereof, Whereas Commission Regulation (EEC) No 1442/93 (2), as last amended by Regulation (EC) No 1664/95 (3) lays down detailed rules for the application of the arrange ­ ments for importing bananas into the Community intro ­ duced by Council Regulation (EEC) No 404/93 of 13 February 1993 on the common orgnization of the market in bananas (4), as last amended by Regulation (EC) No 3290/94 0 ; Whereas Regulation (EC) No 1924/95 determines that up to 2 500 tonnes of third country or non-traditional ACP bananas may be imported into Austria, Finland and Sweden during the fourth quarter of 1995 by operators established in these Member States who have been regis ­ tered as Category C operators pursuant to Article 4 of the aforementioned Regulation ; HAS ADOPTED THIS REGULATION : Article 1 The quantity to be allocated to each Category C operator in accordance with Article 4 ( 1 ) (a) of Regulation (EC) No 1924/95 for the fourth quarter of 1995 within the addi ­ tional tariff quota opened in Article 1 of Regulation (EC) No 1924/95 shall be calculated by reducing the quantity applied for by each operator by a percentage pursuant to Article 4 (2) of Regulation (EC) No 1924/95, expressed as a reduction coefficient of 0,020746. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 August 1995 . For the Commission Karel VAN MIERT Member of the Commission (') OJ No L 185, 4. 8 . 1995, p. 24. (2) OJ No L 142, 12. 6. 1993, p. 6. (3) Ul NO L 11 /, Z4. 3 . p. 14. ( «) OJ No L 47, 25. 2. 1993, p. 1 . h OJ No L 349, 31 . 12 . 1994, p. 105.